United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3797
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Mary Benz,                              *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 11, 2012
                                Filed: June 20, 2012
                                 ___________

Before BYE, BEAM, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Mary Benz pled guilty to wire fraud, in violation of 18 U.S.C. § 1343, and the
district court1 sentenced her to 36 months' imprisonment. The applicable Guidelines
range was 33 to 41 months' imprisonment. Benz appeals her sentence, challenging
only the application of a two-level sophisticated means enhancement to her advisory
Guidelines range. We affirm.




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
       Between 1999 and 2009, Benz was an employee of Superior Industries
(Superior) in Rogers, Arkansas. Benz was initially hired as a staff accountant but
later attained the position of controller. During her employment, Benz used several
schemes to defraud Superior. Specifically, between 2002 and 2009, Benz cashed 137
unauthorized manual checks from Superior's payroll accounts totaling $156,836.57.
Benz failed to enter such checks into the payroll system per company policy. In
addition, between 2005 and 2008, Benz made 62 fraudulent electronic transfers of
Superior's funds totaling $171,292.81 to her personal bank account. She initiated
these transactions through bank programs to which she had access, and she falsely
labeled the transactions as "returned," "payroll," or "transfer" to conceal her fraud.
Benz also strategically timed such transfers so as to avoid detection by external
auditors. Pursuant to another scheme that took place between 2005 and 2009, Benz
wrote 47 company checks purportedly for "petty cash" and "Wal-Mart TeleChecks,"
but kept the money, totaling $28,462.69, for herself. Finally, Benz received payroll
overpayments between 2005 and 2009 totaling $37,306.53. Documents Benz created
to authorize such overpayments falsely indicated that her payroll check had been lost
or that a direct deposit had been canceled.

       Benz's fraudulent activity was detected during an internal investigation and she
was subsequently charged with one count of wire fraud, in violation of 18 U.S.C. §
1343. Benz pled guilty to the offense on May 5, 2011, and a presentence
investigation report (PSR) was prepared. The PSR recommended a sophisticated
means enhancement under United States Guidelines Sentencing Manual (U.S.S.G.)
§ 2B1.1(b)(9)(C) (2010). Section 2B1.1(b)(9)(C) provides for a two-level
enhancement in fraud cases if the offense "involved sophisticated means." The
application notes accompanying § 2B1.1 define "sophisticated means" as "especially
complex or especially intricate offense conduct pertaining to the execution or
concealment of an offense." U.S.S.G. § 2B1.1 cmt. n.8(B). Benz objected to the
application of the enhancement, arguing that her fraudulent conducted did not rise to
the level of sophistication contemplated in § 2B1.1(b)(9)(C). The district court

                                         -2-
overruled Benz's objection and applied the enhancement, emphasizing that Benz
employed four different methods to defraud Superior between 2002 and 2009 and that
Benz took steps to conceal her acts.

       The sole issue on appeal is whether the district court erred when it applied the
sophisticated means enhancement.2 We find no error on this record. While Benz
attempts to show that each method she employed was unsophisticated in isolation, we
have held that "[r]epetitive and coordinated conduct, though no one step is
particularly complicated, can be a sophisticated scheme." United States v. Jenkins,
578 F.3d 745, 751 (8th Cir. 2009) (quotation omitted). Here, Benz's repetitive and
coordinated transactions, involving well over 200 fraudulent checks and transfers,
amounted to a multi-front assault on Superior's finances over at least a seven-year
period. See United States v. Fiorito, 640 F.3d 338, 351 (8th Cir. 2011) (finding
sophisticated means where defendant's fraud spanned three years, targeted eleven
victims, and involved repetitive and coordinated conduct, even though the basic
element of the scheme was relatively simple), cert. denied, 132 S. Ct. 1713 (2012).
And, to ensure the covert success of her operation, Benz used bank programs, falsely
labeled transfers, created false documents, and strategically timed certain transactions
to avoid detection by external auditors. Viewed as a whole, these facts show that
Benz's offense "involved sophisticated means" as contemplated in § 2B1.1(b)(9)(C).

      We affirm.
                        ______________________________




      2
        The government points out an intracircuit split regarding whether we review
this issue de novo or for clear error. As we find no error, clear or otherwise, we need
not address the split here. See United States v. Jenkins, 578 F.3d 745, 751 (8th Cir.
2009) (declining to address this split where "the more exacting de novo standard of
review [was] satisfied").

                                          -3-